Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund July 2015 Update August 20, 2015 Supplement dated August 20, 2015 to Prospectus dated April 24, 2015 Class July ROR YTD ROR Net Asset Value Net Asset Value per Unit A 2.3% -5.0% $14.3M $1,185.21 B 2.3% -5.4% $143.2M Legacy 1 2.5% -3.8% $2.2M Legacy 2 2.5% -3.9% $0.7M Global 1 2.5% -3.7% $22.1M Global 2 2.5% -3.8% $5.3M Global 3 2.3% -4.7% $70.3M ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies: The U.S. dollar rallied to a six-week high after the U.S. Federal Reserve reinforced expectations it would raise interest rates as early as September.The value of the Canadian dollar fell amidst the Greece crisis and on speculation the Bank of Canada will further cut interest rates. Economic reportsindicating Canada may be in a recession also weakened the currency.The Australian dollar lost value as a result of weak commodity prices and weak Chinese manufacturing data. Energy:Natural gas and heating oil markets fell because of an increase in supplies.Crude oil prices declined by almost 20% amidst volatility in the Chinese stock markets and on U.S Energy Information Administration reports which confirmed global production continued to exceed demand. Equities:U.S. and Eurozone equity markets moved higher after the Greek Parliament agreed to the austerity measures needed to receive assistance from the Eurozone.Bullish corporate earnings in the U.S., especially in the technology sector, also supported equity market strength. Fixed Income: Global fixed-income prices moved higher due to increased demand for safe-haven assets amidst volatility in the global equity markets and on sharp declines in commodity prices.U.S. Treasury markets were also bolstered by increased demand from international investors. Grains/Foods:Corn, wheat, and soybean markets fell as favorable weather raised harvest forecasts.Sugar prices also declined in reaction to increased supplies and weak demand.Cotton prices moved lower after the U.S. government unexpectedly cut its demand forecast for China.Coffee markets weakened as dry weather supported growing conditions; the fall in value of the Brazilian real also contributed to lower prices. Metals:Gold and silver prices fell slightly after Federal Reserve Chairwoman Yellensuggested the U.S. economy was improving and an interest rate hike in 2015 is likely.Platinum prices fell as China’s passenger-vehicle sales declined for the first time in two years.Copper markets declined after Greece's early-month vote against austerity and after data from China raised speculation economic growth may continue to falter. Additional Information:For the Fund’s monthly Account Statement, including the net asset value per unit, and related information, please visit our website at www.grantparkfunds.com. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at www.grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended July 31, 2015 STATEMENT OF INCOME Trading Income (Loss) Monthly Performance Year to Date Performance Realized Trading Income (Loss) -$2,801,166 Change In Unrealized Income (Loss) -264,768 Brokerage Commission -89,402 -824,200 Exchange, Clearing Fee and NFA Charges 0 0 Other Trading Costs -224,606 -1,668,469 Change in Accrued Commission -15,171 -14,764 Net Trading Income (Loss) -2,560,689 Other Income Monthly Performance Year to Date Performance Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) -1,775,409 Expenses Monthly Performance Year to Date Performance Management Fee $0 $0 Incentive Fee 0 Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) -$13,831,634 Statement of Changes in Net Asset Value Monthly Performance Year to Date Performance Beginning Balance Additions Net Income (Loss) -13,831,634 Redemptions -4,962,539 -28,212,677 Balance at July 31, 2015 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value Monthly ROR Year to Date ROR A $1,185.209 12,068.23405 2.33% -5.00% B $143,212,673 2.27% -5.35% Legacy 1 2,481.54389 $2,232,706 2.52% -3.79% Legacy 2 2.50% -3.92% Global 1 25,146.11024 $22,121,964 2.50% -3.67% Global 2 6,072.07976 $5,251,000 2.48% -3.77% Global 3 2.33% -4.72% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
